PER CURIAM.
The petition for a writ of certiorari is dismissed without prejudice to raise the constitutional issue presented herein upon an appeal from a final order dismissing the petitioner’s complaint below or any other adverse final order or final judgment. We reach this result because, simply stated, the petitioner has an adequate remedy by appeal from such a final order or final judgment when entered — which necessarily means that we have no jurisdiction to review the order complained of on a petition for a writ of certiorari. We have not overlooked the petitioner’s forceful arguments to the contrary, but are not persuaded thereby. See Martin-Johnson, Inc. v. Savage, 509 So.2d 1097, 1098 (Fla.1987); Shell v. State Road Dept., 135 So.2d 857 (Fla.1961); Brooks v. Owens, 97 So.2d 693, 695 (Fla.1957); Feldman v. Glucroft, 553 So.2d 282 (Fla. 3d DCA 1989).
Certiorari dismissed.